SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2017 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayer’s ID (“CNPJ/MF”) No. 01.545.826/0001-07 Corporate Registry ID (“NIRE”) 35.300.147.952 MANAGEMENT PROPOSAL EXTRAORDINARY SHAREHOLDERS’ MEETING FEBRUARY 20, 2017 at 10 a.m. INDEX I. Amendment to Article 5 of the Bylaws . 3 II. Reverse split and Proportional Adjustment of the Limit of the Authorized Capital. 4 III. Restatement of the Bylaws . 5 Exhibit A – Information related to the amendment to the Company’s Bylaws . 6 GAFISA S.A.
